Citation Nr: 1022771	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a licensed professional counselor


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In April 2010, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issues of entitlement to service connection for a skin 
disability due to Agent Orange exposure and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and these issues are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

The competent medical and lay evidence of record shows that 
the Veteran has a diagnosis of PTSD that is related to 
verified in-service stressors.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.  

In this case, the Veteran has a diagnosis of PTSD.  In a 
March 2008 Mental Health Assessment Intake, the Veteran was 
diagnosed with chronic PTSD and recurrent major depressive 
disorder consistent with 309.81.  In a March 2009 VA 
Compensation and Pension Examination, the Veteran was 
diagnosed with PTSD and chronic major depressive disorder, 
secondary to PTSD.  Additionally, various VA medical records 
also show treatment for PTSD.  Therefore, the Board finds 
that the Veteran has a diagnosis of PTSD in conformance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), section 309.81.  

Further, the objective medical evidence of record has 
provided a causal nexus between the diagnosed PTSD and the 
claimed in-service stressors.  Specifically, in the March 
2008 Mental Health Assessment, a Qualified Mental Health 
Professional and a Clinical Supervisor reviewed the Veteran's 
alleged stressors and found that PTSD was due to trauma 
experienced in service.  Further, the VA examiner in March 
2009 also indicated that PTSD was due to stressors which were 
unverified at the time of the examination.  The Board finds 
that the evidence is sufficient to create a nexus between the 
current diagnosis and service.  Therefore, the remaining 
questions are whether the Veteran engaged in combat or 
whether the alleged in-service stressors can be verified.  

The DD Form 214 shows that the Veteran received the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and Sharpshooter (Rifle m-14).  The personnel 
records also included that the Veteran received two Overseas 
Bars and participated in the Vietnam Counter Offensive Phase 
II.  His military occupational specialty was radio operator.  
The personnel file shows that the Veteran was in Vietnam from 
November 1966 to November 1967.  The Veteran served with the 
Co. C 9th Signal Battalion, 9th Infantry Division.  The Board 
notes that the records do not show that the Veteran received 
any medals or commendations indicating that he engaged in 
combat.  

Based upon this evidence, the Board finds that the Veteran is 
not entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b), and verification of his alleged PTSD 
stressors is required for service connection to be granted in 
this case.  See 38 C.F.R. § 3.304(f) (2009); Zarycki, 6 Vet. 
App. at 93; see also Collette v. Brown, 82 F.3d 389 (1996).  
Therefore, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.

Throughout the appeal period, the Veteran reported numerous 
stressors.  Those stressors included many reportedly combat-
related situations.  He reported that in May or June 1967, he 
was shot at while changing the antenna on top of an 88-foot 
tower.  In October 1967, he was at a grave registration site 
and was given a can of beer to drink that was kept cold by 
placing the can in the palm of a dead body.  He reported that 
he climbed through tunnels in Vietnam and encountered a 
cobra.  He stated that he was threatened with a knife to his 
throat over a misunderstanding about drugs and also stopped a 
guy from killing innocent kids while dumping garbage.  He 
described being beat up by a fellow soldier for closing a 
recreation hall.  The Veteran indicated that these incidents 
occurred in 1967 in Ben Luc, Vietnam.  He also indicated that 
he was ousted off a truck and had to walk in the dark back to 
camp for 7 miles.  He indicated that he saw a truck blow up 
in front of him and saw a friend of his killed.  He also 
stated that he would participate in convoys and was shot at 
several times while driving through Saigon.  He indicated 
that the truck he was riding in was hit several times.  He 
also reported that he was exposed to constant firing of large 
artillery and was fired upon and returned fire while in his 
bunker. 

The unit records were obtained from the Center for Unit 
Records Research (CURR).  The morning reports for 1967 
verified that the 9th Signal Battalion was stationed a Dong 
Ha and their higher headquarters was the 9th Infantry 
Division.  The Operational Report-Lessons Learned (OR-LL) 
submitted by the 9th Signal Battalion indicated that tactical 
and communication support was provided to various places, 
including Dong Tam and Ben Luc.  An OR-LL for the 9th 
Infantry Division for March 1967 revealed that Dong Tam 
received sixty to eighty 82mm mortar rounds resulting in two 
US soldiers killed and 10 wounded.  In April 1967 in Dong 
Tam, the 567 Transportation Company received 82 rounds of 
mortar rounds and two were wounded inaction.  

The Board notes that the Veteran testified in April 2010 that 
he mistakenly reported that he was in Ben Luc instead of Dong 
Tam.  Since he filed his claim, he spoke with a fellow solder 
that he had service with who indicated that they were 
stationed in Dong Tam.  The Veteran's counselor also 
testified that it was not uncommon for a Veteran with PTSD to 
have memory deficiencies.  The Board finds that this mistaken 
statement by the Veteran is not vital to his claim.  

In determining whether corroborative evidence substantiates 
or verifies the Veteran's statements as to the occurrence of 
the claimed stressors, corroborating every detail of an 
alleged stressor, including the Veteran's personal 
participation, is not necessary.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  Based on the CURR report, the 
Board finds that the Veteran is entitled to service 
connection for PTSD because his claimed in-service stressors 
have been verified.  The unit records showing attacks on a 
Veteran's unit are "credible supporting evidence" that the 
Veteran experienced the attacks personally.  Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  The Board 
acknowledges that there is no specific evidence of the 
Veteran's personal involvement or injury during combat, 
however, corroboration of every detail of such a claimed 
stressor, including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  See Id.; Suozzi v. Brown, 10. Vet. App. 307 
(1997).  Specifically, the Board finds that the CURR reports 
indicating that the Veteran's unit underwent mortar attacks 
in March and April 1967 are sufficient to verify his alleged 
stressors, including his allegation of being exposed to the 
firing of artillery in service.  

As such, the Board finds that the history of the Veteran's 
unit verifies the occurrence of a claimed stressor.  In light 
of the Veteran's claimed stressor events being sufficiently 
verified and the current diagnosis of PTSD related to his 
Vietnam experiences, the Board finds that service connection 
for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


